Citation Nr: 1726595	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-18 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

Entitlement to an increase evaluation in excess of 50 percent for psychoneurotic disorder with anxiety, depressive features, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel



INTRODUCTION


The Veteran served on active duty in the U.S. Army from January 1955 to March 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.
 
The Veteran requested a personal hearing before a member of the Board in his June 2011 Substantive Appeal.  Although a hearing was scheduled for January 24, 2017, the Veteran cancelled his request for a hearing in a statement received by VA in January 2015.  Consequently, the Veteran's request for a personal hearing is deemed withdrawn.  38 C.F.R. § 20.702(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination for his service-connected psychoneurotic disorder with anxiety, depressive features, and PTSD in September 2009.  The Board finds that the record indicates a possible worsening of his condition since that examination, such that a new VA examination is warranted.  See Snuffer v. Gober, 10 Vet.App. 400, 403 (1997).  In that regard, the Veteran has asserted that his service-connected psychoneurotic disorder with anxiety, depressive features, and PTSD has worsened.  See June 2017 Informal Hearing Presentation; October 2016 Statement of Representative; November 2015 correspondence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected psychoneurotic disorder with anxiety, depressive features, and PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.
 
The AOJ should also obtain any outstanding VA treatment records.

2.  The Veteran should be afforded a VA medical examination for the purpose of evaluating the severity and manifestation of his service-connected psychoneurotic disorder with anxiety, depressive features, and PTSD.  Access to the Veteran's electronic VA files must be made available to the examiner for review.  The examiner should report all signs and symptoms necessary for rating the Veteran's psychoneurotic disorder with anxiety, depressive features, and PTSD under the rating criteria.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veterans' claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



